 Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20       PageID.4   Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,                 Criminal No. 20−cr−20413

 v.                                        HON. LINDA V. PARKER

 D-1 ERIC J. SMITH,                        Offense: 18 U.S.C. § 1512(b)(1)

             Defendant.                    Maximum Penalty:
                                           20 years
                                           Maximum Fine:
                                           $250,000
                                           Supervised Release:
                                           Up to three years




                           Rule 11 Plea Agreement



      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant

ERIC J. SMITH and the government agree as follows:

1.    Guilty Plea

      A.    Count of Conviction

      Defendant will enter a plea of guilty to Count One of the Information. Count

One charges him with obstruction of justice, in violation of 18 U.S.C. § 1512(b)(1).

      B.    Elements of the Offense

      The following are the elements of the crime of obstruction of justice:
 Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20         PageID.5    Page 2 of 11




              1. Defendant corruptly persuaded or attempted to persuade another
                 person;
              2. Defendant acted with the intent to influence the testimony of that
                 person in an official proceeding; and
              3. The defendant acted knowingly.

A person acts “corruptly” when he acts with the purpose of wrongfully

impeding the due administration of justice.

        C.    Factual Basis for Guilty Plea

        The following facts are a sufficient and accurate basis for defendant’s guilty

plea:

        Defendant was the elected prosecutor for Macomb County, Michigan,

between 2004 and 2019.

                                Obstruction of Justice

        In or about September 2019, knowing that Person A was scheduled to be

interviewed by federal law enforcement agents regarding a federal grand jury

investigation of the fraud scheme described below, defendant attempted to persuade

Person A to lie to federal law enforcement officers. Specifically, defendant

attempted to persuade Person A to falsely state to federal law enforcement officers

that the money Person A kicked back to defendant was a loan that defendant

intended to repay.

        On February 6, 2020, aware that he was being investigated by federal

authorities, defendant came to the office of one of his assistant prosecutors

                                          -2-
 Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20       PageID.6    Page 3 of 11




(Prosecutor A) and led Prosecutor A into a stairwell inside the prosecutor’s office.

Before doing so, defendant confirmed that Prosecutor A had left his cell phone in

his office. Defendant did so to ensure that his conversation would not be recorded.

While in the stairwell, defendant told Prosecutor A that the fraud scheme described

below was being investigated by federal law enforcement and suggested they create

a fake consulting agreement contract to justify $20,000 that the defendant had

stolen from his campaign fund, $15,000 of which defendant received in cash.

      On February 13, 2020, defendant came to the office of another one of his

assistant prosecutors (Prosecutor B) and told Prosecutor B to leave his cell phone

behind. Defendant did so to ensure that his conversation would not be recorded.

Defendant then took Prosecutor B for a walk and told Prosecutor B to lie when

questioned in the federal investigation of defendant. Defendant told Prosecutor B

to falsely say that he (Prosecutor B) conducted campaign-related research at the

offices of Person A in order to justify campaign “rent” payments to Person A.

      Defendant agrees that his obstructive conduct resulted in a substantial

interference with the administration of justice as defined by U.S.S.G. § 2J1.2(b)(2).

                                   The Fraud Scheme

      During the time the defendant was the Macomb County Prosecutor, he

operated a campaign fund known as Committee to Elect Eric J. Smith Prosecutor

(the “campaign fund”). Between 2012 and 2019, defendant raised money for the


                                        -3-
 Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20        PageID.7    Page 4 of 11




campaign fund by making the material representation to donors that the money they

donated to the campaign fund would be spent in ways consistent with a political

campaign fund. At no time did defendant tell the donors that the money they gave

would be converted to defendant’s own personal use.

      Beginning in January 2012, defendant devised a scheme to steal money from

his campaign fund by false pretenses. Between January 2012 and April 2019,

defendant caused checks totaling $54,950 to be written on the campaign fund’s

account to Person A that purported to pay for “rent” of Person A’s property for use

in connection with defendant’s campaign. Instead of paying for rent, the checks

were cashed by Person A at his bank, and Person A kicked back the full amounts of

the checks to defendant in the form of cash. Defendant used that cash for personal

expenses. Defendant acknowledges that when the campaign checks were cashed

during the course of this scheme, it caused wire transmissions across state lines.

      On or about September 6, 2016, defendant caused a check to be written on

the campaign fund’s account to Prosecutor A in the amount of $20,000. Defendant

gave that check to Prosecutor A, who deposited it. Defendant allowed Prosecutor

A to keep $5,000, but directed Prosecutor A to kick back $15,000 in cash to

defendant, which defendant later used for personal expenses. Defendant

acknowledges that when the check for $20,000 was negotiated on September 6,

2016, in furtherance of this scheme, it caused a wire transmission across state lines.


                                         -4-
 Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20       PageID.8    Page 5 of 11




2.    Sentencing Guidelines

      A.     Standard of Proof

      The Court will find sentencing factors by a preponderance of the evidence.

      B.     Agreed Guideline Range

      The parties agree as to the applicable sentencing guideline range. The parties

recommend that the defendant’s guideline range is 15-21 months, as detailed in the

attached worksheets. The defendant is free to argue for a sentence below the

guideline range.

      The Court is not bound by the recommendation of either party, and the

defendant understands that he will have no right to withdraw his guilty plea if the

Court does not follow either party’s recommendation.

3.    Sentence

      The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing

so must consider the sentencing guideline range.

      A.     Imprisonment

      Pursuant to Rule 11(c) (1)(B), the government makes a non-binding

recommendation that the sentence of imprisonment be no more than 21 months.




                                        -5-
 Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20        PageID.9    Page 6 of 11




      B.     Supervised Release

      A term of supervised release follows the term of imprisonment. The Court

must impose a term of supervised release, which in this case is up to three years.

The recommendation concerning imprisonment described above in Paragraph 3A

does not apply to any term of imprisonment that results from any later revocation of

supervised release.

      C.     Special Assessment

      Defendant will pay a special assessment of $100 at the time of sentencing.

      D.     Fine

      There is no agreement as to a fine.

      E.     Forfeiture

      Pursuant to Fed.R.Crim.P.32.2 and 18 U.S.C. ' 981(a)(1)(C), together with 28

U.S.C. ' 2461, defendant agrees to forfeit to the United States any and all property

which constitutes proceeds obtained or derived, directly or indirectly, from his

violation of 18 U.S.C. ' 1512(b)(1) (Obstruction of Justice).

      Defendant also agrees, pursuant to Fed.R.Crim.P.32.2 and 18 U.S.C.

' 981(a)(1)(C), together with 28 U.S.C. ' 2461, to the entry of a personal forfeiture

money judgment against him in favor of the United States in the amount of

$69,950, which constitutes the amount of proceeds defendant obtained or derived,

directly or indirectly, from his violation of 18 U.S.C. ' 1512(b)(1)(Obstruction of


                                         -6-
Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20         PageID.10    Page 7 of 11




Justice). Defendant agrees that the forfeiture money judgment may be satisfied, to

whatever extent possible, from any property owned or under the control of

defendant. To satisfy the money judgment, defendant explicitly agrees to the

forfeiture of any assets he has now or may later acquire, as substitute assets under

21 U.S.C. ' 853(p)(2). Defendant waives and relinquishes his rights to oppose the

forfeiture of substitute assets under 21 U.S.C. ' 853(p)(1) or otherwise.

      Defendant agrees to the entry of one or more orders of forfeiture, including a

Preliminary Order of Forfeiture, containing forfeiture pursuant to Fed. R. Crim. P.

32.2, and 18 U.S.C. ' 981(a)(1)(C) together with 28 U.S.C. ' 2461, including the

forfeiture of the money judgment in the amount of $69,950, upon application by the

United States at, or any time before, his sentencing in this case. At least two weeks

prior to the sentencing date, defendant agrees to sign such an order, indicating he

consents to its entry if requested to do so by the Government.

      Defendant agrees that the forfeiture order will be final and effective as to him

upon entry by the Court.

      Defendant agrees to furnish a financial statement to the attorneys for the

Government assigned to this case within three weeks after his guilty plea is entered,

which may be used in any lawful manner to collect the money judgment amount,

and which may be disclosed to any agencies or personnel of the Government for

that purpose. The financial statement shall disclose and list all assets, funds and


                                         -7-
Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20         PageID.11   Page 8 of 11




property of any kind in which defendant has an interest, all liens and encumbrances

against such assets, funds and property, and all of the defendant's liabilities. When

submitted, the financial statement must be signed by the defendant under oath or as

an unsworn declaration under penalty of perjury.

      F.     Restitution

      Restitution is not applicable to defendant’s offenses.

4.    Use of Withdrawn Guilty Plea

      If the Court allows defendant to withdraw his guilty plea for a “fair and just

reason” pursuant to Fed. R. Crim. P. 11(d)(2)(B), defendant waives his rights under

Fed. R. Evid. 410, and the government may use his guilty plea, any statement made

under oath at the change-of-plea hearing, and the factual basis statement in this plea

agreement, against him in any proceeding.

5.    Other Charges

      If the Court accepts this agreement, the government will not bring any

additional charges based on defendant’s conduct described in this agreement.

6.     Each Party’s Right to Withdraw from This Agreement

      The recommendations in Paragraph 3 are not binding on the Court.

Defendant has no right to withdraw his guilty plea and the parties have no right to

withdraw from this agreement if the Court decides not to follow them.




                                         -8-
Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20           PageID.12    Page 9 of 11




7.       Appeal Waiver

         The defendant waives any right he may have to appeal his conviction on any

grounds. If the defendant’s sentence of imprisonment does not exceed 21 months,

the defendant also waives any right he may have to appeal his sentence on any

grounds.

         This waiver does not bar filing a claim of ineffective assistance of counsel in

court.

8.       Consequences of Withdrawal of Guilty Plea or Vacation of Conviction

         If defendant is allowed to withdraw his guilty plea or if any conviction

entered pursuant to this agreement is vacated, the Court shall, on the government’s

request, reinstate any charges that were dismissed as part of this agreement. If

additional charges are filed against defendant within six months after the date the

order vacating defendant's conviction or allowing him to withdraw his guilty plea

becomes final, which charges relate directly or indirectly to the conduct underlying

the guilty plea, defendant waives his right to challenge the additional charges on the

ground that they were not filed in a timely manner, including any claim that they

were filed after the limitations period expired.




                                           -9-
Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20        PageID.13    Page 10 of 11




9.    Parties to Plea Agreement

      Unless otherwise indicated, this agreement does not bind any government

agency except the United States Attorney’s Office for the Eastern District of

Michigan.

10.   Scope of Plea Agreement

      This agreement, which includes all documents that it explicitly incorporates,

is the complete agreement between the parties. This agreement supersedes all other

promises, representations, understandings and agreements between the parties

concerning the subject matter of this plea agreement that were made at any time

before the guilty plea is entered in court. Thus, no oral or written promises made by

the government to defendant or to the attorney for the defendant at any time before

defendant pleads guilty are binding except to the extent they have been explicitly

incorporated into this agreement.

      This agreement also does not prevent any civil or administrative actions

against defendant, or any forfeiture claim against any property, by the United States

or any other party.

11.   Acceptance of Agreement by Defendant

      This plea offer expires unless it has been received, fully signed, in the Office

of the United States Attorney by 5:00 P.M. on August 27, 2020. The government




                                        - 10 -
Case 2:20-cr-20413-LVP-APP ECF No. 2 filed 09/09/20   PageID.14   Page 11 of 11
